Citation Nr: 0411999	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, currently evaluated at 10 
percent, for the period prior to September 26, 2003.  

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, currently evaluated at 10 
percent, for the period on and after September 26, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran had active service from June 1961 to June 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).  

A videoconference hearing was scheduled at the RO before a 
Veterans Law Judge of the Board in February 2004 pursuant to 
the veteran's request.  The veteran failed to report for his 
hearing.  As the veteran failed to appear for the 
videoconference hearing, and a request for a postponement has 
not been received, this case is being processed as though the 
hearing request has been withdrawn.  See 38 C.F.R. § 20.702.

The issue of an increased rating for lumbosacral strain for 
the period beginning September 26, 2003, will be discussed in 
the remand portion of this decision.  In view of new 
criteria, effective that date, the back issue has been 
recharacterized as set forth on the title page.  

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran's lumbosacral strain disorder, for the 
appropriate period, manifests subjectively with chronic low 
back pain, which radiated from his right lumbar paraspinal 
area to his right buttock above the back and knee, 
precipitated by sneezing, prolonged sitting, and bending 
backwards.  There was no evidence of painful motion, muscle 
spasm, weakness, or tenderness.  Minimal arthritic changes 
have been identified by X-ray.

3.  There are no neurological symptoms for the appropriate 
period shown to warrant a higher rating.  Motor examination 
of the lower extremities, the muscle strength flexors and 
extensors of the knee, dorsiflexors, plantar flexors, and 
extensors of the great toe were all 5/5.  There was no muscle 
atrophy noted.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
lumbosacral strain with degenerative joint disease for the 
period prior to September 26, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292-5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Assist and Notify

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim was 
filed in 2002.  Notice of assistance to be provided was sent 
prior to adjudication.  The actual provisions of the VCAA 
were set out after the initial adjudication.  As set forth 
below, there is no showing that this sequence of events was 
prejudicial to the appellant, and moreover, the notice is 
complete. 

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issue decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case an application for service connection was 
received in March 1965.  Thereafter, in a rating decision 
dated in May 1965, the issue of entitlement to service 
connection for residuals of a back injury was granted with an 
evaluation of 10 percent disabling.  The current claim for an 
increase started in October 2002.

The AOJ, in correspondence dated November 2002, provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The provisions of the 
VCAA were also provided to the veteran in the January 2003 
statement of the case (SOC).  

As noted, because the complete VCAA notice in this case was 
not provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 412 at 
13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. 412 at 13.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Furthermore, the January 2003, SOC informed the 
claimant of the VCAA provisions and the claimant has not 
submitted additional evidence and argument in support of his 
claim, or responded to VA notices.  Thus, while not 
specifically told to submit all evidence he might have, it 
appears he has done so.  There is no suggestion or evidence 
that any additional notice would provide any additional 
pertinent evidence.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  



B.  Factual Background 

The veteran filed his current claim in October 2002.  
Historically, a May 1965 rating decision granted service 
connection for the lumbosacral strain disorder with an 
evaluation of 10 percent disabling, effective June 6, 1964.  
The 10 percent rating has been assigned since that date, 
except for a period of a temporary total rating for 
hospitalization.  The rating is protected from reduction.

VA treatment reports from October 2002 to December 2002 
showed that the veteran complained of chronic back pain.  

In an October 2002 report the veteran indicated that he used 
hot water to ease the pain and that he had taken Tylenol but 
it did not help.  He denied limitation of motion, loss of 
bladder or bowel control, weakness, or loss of sensations.  
He also denied fever, chills, nausea or vomiting.  

A November 2002 report indicated that the veteran 's back 
pain had gotten worse over the years and he had pain of five 
to six out of ten most of the time.  He reported that the 
pain radiated from his right lumbar paraspinal area to his 
right buttock above the back and knee.  The pain was worse 
when he sneezed, during prolonged sitting, and bending 
backwards.  The pain eased by standing and lying supine with 
hips and knees flexed.  He reported that his legs felt tired 
without associated numbness.  There was no bladder or bowel 
incontinence.  He reported that Motrin upset his stomach and 
that he was given one injection in the spine, which gave him 
relief.  He had no back surgeries.  An examination of the 
back showed normal palpitation, not tender, painful, limited 
extension with normal forward flexion and side bending.  
There was no percussion pain.  Straight leg raising was at 70 
degrees on the right.  He had normal heel to toe walking with 
a slight limp.  His neurological examination was intact.  The 
lumbosacral spine report revealed that the alignment of the 
vertebral bodies was normal.  Degenerative changes were noted 
at the L5-S1 level and the T12-L1 level.  Anterior marginal 
lipping was noted at all levels and vascular calcifications 
were present in the abdominal aorta and iliac arteries.  The 
assessment was sciatica right side with degenerative changes 
noted at L5-S1 levels.  

On VA examination of November 2002, the veteran reported a 
low back strain in 1963 due to lifting heavy ammo boxes.  His 
claims file was not available, but a detailed history was 
taken from the veteran.  He complained of pain in the L5-S1 
area.  He also complained of radiation from this area through 
the right buttock down to approximately the knee.  He 
reported that his pain was a four out of ten on an average 
day, sometimes accompanied by an acute flare.  He reported 
that the flares are usually a five to six out of ten but 
occasionally they were very sharp, burning and hot, being 
almost a ten.  He reported that he was taking Salsalate 750mg 
twice daily and Nortriptyline 25 mg at bedtime.  He also 
reported that he would use heat and rest for treatment.  He 
denied any history associated with his low back such as 
weight loss, fevers, dizziness, visual disturbances, bladder 
or bowel dysfunction, or erectile dysfunction.  He complained 
of occasional weakness of the low back but was not completely 
clear as to when and how much.  He denied any type of 
assistive device or brace.  He also reported that he could 
walk at least a mile, maybe more.  He reported that he did 
not have any surgery on his back.  He complained of pain in 
his low back if he had to sit to drive very far, but said 
this would resolve with approximately one minute of 
stretching upon exiting the vehicle.  He had no restrictions 
as far as his job place and his last job was pushing buttons 
and pulling levers and observation of equipment.  He denied 
any problems with walking, bed activities, eating, grooming, 
bathing toileting or dressing himself.  

On examination of the back, the curvatures of the spine 
appeared normal.  There was no obvious atrophy.  His posture 
was normal and he had a normal gait.  Position of his head 
standing upright was normal.  He did have a mild increased 
lordosis of the lumbar spine and appeared symmetrical.  He 
had good symmetrical and rhythmical motion of the lumbar 
spine.  Range of motion of the lumbosacral spine was forward 
bending to 90 degrees.  He complained of pain at the end of 
the motion.  Extension was to 20 degree, right side bending 
to 35 degrees, with mild pain at the right sacroiliac joint, 
left side bending to 40 degrees, with mild pain, and right 
and left rotation to 45 degrees, with pain.  There was no 
evidence of painful motion, muscle spasm, weakness, or 
tenderness.  There were no fixed abnormalities or postural 
abnormalities, other than increased lordosis.  The 
musculature of the back appeared normal to palpation and to 
inspection.  

On neurological examination the sacral segments had normal 
reaction to pin prick and light touch.  Motor examination of 
the lower extremities, the muscle strength flexors and 
extensors of the knee, dorsiflexors, plantar flexors, and 
extensors of the great toe were all 5/5.  There was no muscle 
atrophy noted.  Deep tendon reflexes were 2+ and equal of the 
upper and lower extremities at the biceps, triceps, brachial 
radials, patella and Achilles tendon.  Straight leg raising 
was negative at 80 degrees on the left and at 90 degrees on 
the right.  There was no history of vertebral fractures.  

A lumbosacral spine x-ray in his file revealed mild 
degenerative changes at the T12-L1 and L5-S1 levels with some 
minor marginal lipping throughout the lumbar spine.  There 
were also vascular calcifications of the abdominal aorta and 
iliac arteries.  

The diagnoses were chronic low back strain and degenerative 
joint disease of the lumbar spine.  The examiner reported 
that he did not have and service medical records or 
continuing medical treatment records available from the 
initial injury in October when the veteran began going to the 
VA Medical Center.  He reported that without evidence of 
continuing problems from 1963 to October 2002, it was not 
likely that the veteran's symptoms were resultant from his 
injury in service.  

C.  Disability Ratings 

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  

Evaluations are based on functional impairments, which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  

D.  Analysis 

The veteran is currently assigned a 10 percent rating for his 
service-connected lumbosacral strain with arthritic changes 
under Diagnostic Codes (DCs) 5010-5295 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  This code provides 
that a 10 percent disability rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating is assigned where there is evidence 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability rating is properly assigned where the symptoms are 
severe, with listing of whole spine to opposite side, 
positive Goldwaithe's sign marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Traumatic arthritis is rated as degenerative arthritis.  
Ratings are assigned, in pertinent part, for X-ray evidence 
of arthritis with limitation of motion.  Where the limitation 
of motion is not compensable under the rating schedule, a 10 
percent rating can be assigned for x-ray changes with some 
limitation of motion.  DCs 5010-5003.

The veteran could also be rated under Diagnostic Code 5292 
for limitation of motion of the lumbar spine.  Pursuant to 
Diagnostic Code 5292, a 10 percent disability rating is 
warranted when limitation of motion is slight; 20 percent 
rating is warranted when it is moderate, and a 40 percent 
rating is warranted when it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

As noted, a VA treatment report of November 2002 indicated 
that an examination of the back was normal to palpitation, 
was not tender, painful, or limited in extension, with normal 
forward flexion and side bending.  Additionally, the physical 
findings of the November 2002 examination reflected range of 
motion of the lumbosacral spine with forward bending to 90 
degrees, extension to 20 degree, right side bending to 35 
degrees, left side bending to 40 degrees, and right and left 
rotation to 45 degrees, with pain.  There was no evidence of 
painful motion, muscle spasm, weakness, or tenderness.  
Additionally, on neurological examination, motor examination 
of the lower extremities, the muscle strength flexors and 
extensors of the knee, dorsiflexors, plantar flexors, and 
extensors of the great toe were all 5/5.  There was no muscle 
atrophy noted.  

It is noted that the claims file was not available to the 
examiner.  The Board does not deem that significant in this 
case as there was a detailed history provided by the 
appellant that is consistent with the finding on file.  
Moreover, while his representative has contended that the 
veteran was not questioned about pain during the examination, 
there is a recitation of pain on the examination report.  
Moreover, the current rating contemplates some pain, and 
there are no objective findings of pain or other limited 
function such as to suggest a higher rating.

Therefore, the Board finds that the 10 percent evaluation 
adequately compensates the veteran for his functional loss 
due to his pain and mild limitation of motion.  38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, DC 5295 (2003).  A higher rating of 
20 percent is not warranted, as the veteran does not manifest 
muscle spasm on extreme forward bending or loss of lateral 
spine motion, unilateral, in standing position.  Neither is a 
higher rating of 20 percent, or more, warranted for 
limitation of motion of the lumbar spine.  See DC 5292 
(2003).  As noted there is essentially no limitation of 
motion shown, thus there is no basis for a separate rating.  
The current rating contemplates functional limitations due to 
pain.

The Board finds no basis on which to disagree with the rating 
decision's determination that the veteran's disability 
picture is not unusual or exceptional so as to merit a 
referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  The Board finds that the 
veteran's manifested lumbosacral symptomatology, and its 
impact, is not exceptional or unusual.  


ORDER

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with degenerative joint disease, for the 
period prior to September 26, 2003, is denied.  


REMAND

The regulations concerning the evaluation of disc pathology 
have been changed, including renumbering of the diagnostic 
codes, effective September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  Further, the new regulations set a 
normal range of motion standard and provide a Plate for 
illustration.  Id., Plate V.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively but only from the 
effective date of the change forward.  38 U.S.C.A. § 5110(g) 
(West 2002); Opinion Of The General Counsel 3-2000 (April 10, 
2000).  

The veteran has not been notified of the new rating criteria 
for spine pathology, nor has the RO had an opportunity to 
evaluate the claim under these criteria.  Therefore, the 
Board will not consider his claim for the period beginning 
September 26, 2003, the effective date of the current rating 
criteria for spine pathology.

Accordingly, the case is REMANDED for the following:

1.	The RO shall obtain any treatment 
records related to the veteran's 
lumbosacral strain with degenerative 
joint disease generated since the 
statement of the case (SOC) and 
associate them with the claim file. 
The veteran should assist in 
identifying any records of treatment 
not already submitted, and should be 
requested to assist in obtaining 
records of any private treatment that 
was rendered. 

2.	After the above is completed, the RO 
shall review all of the evidence 
obtained in light of all the other 
evidence of record, and the current 
rating criteria for spine pathology.  
Determine which criteria are more 
favorable to the veteran for the 
period beginning September 26, 2003.  
If a new examination is needed to 
evaluate the appellant under the new 
criteria, such examination should be 
conducted.  All indicated tests should 
be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided 
to the examiner for review prior to 
the examination, if scheduled.  To the 
extent that any benefit sought on 
appeal remains denied, issue the 
veteran a supplemental statement of 
the case (SSOC).

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The SSOC should provide 
notice of the new criteria for 
evaluation of the spine, and contain a 
discussion on the application to this 
claim.  The veteran and his 
representative should then be afforded 
an opportunity to respond, to include 
as desired, argument or evidence as it 
applies to the new criteria.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



